 

Exhibit 10.1

  

 

THIRD AMENDMENT TO REAL ESTATE

PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into as of March 31, 2017 (the “Effective
Date”), by and between EASY RENTALS, LLC, an Alabama limited liability company
(“Seller”), an REVEN HOUSING REIT, INC., a Maryland corporation (“Buyer”).

 

RECITALS:

 

WHEREAS, Seller and Buyer entered in that certain Real Estate Purchase and Sale
Agreement December 9, 2016 (the “Original Contract”), as amended by that certain
Amendment to Real Estate Purchase and Sale Agreement dated February 17, 2017 and
that certain Second Amendment to Real Estate Purchase and Sale Agreement dated
March 1, 2017 (collectively, the “Contract”), pursuant to which Seller agreed to
sell to Buyer certain real property consisting of 72 single family homes,
including townhomes, in the State of Alabama, as more particularly described in
the Contract, together with all of the improvements and structures located
thereon, any heating and ventilating systems and other fixtures located therein
or thereon, and all rights, interest, benefits, privileges, easements and
appurtenances to the land and the Improvements, if any (collectively, the
“Premises”);

 

WHEREAS, Buyer has previously elected to remove 3 single family homes from the
Contract in accordance with the terms thereof, thereby reducing the number of
single family homes comprising the Property to 69 homes;

 

WHEREAS, Buyer has requested that a portion of the Purchase Price (as defined in
the Contract) be escrowed at Closing to protect Buyer against the loss of rental
income arising from a potential reduction in funding by the U.S. Department of
Housing and Urban Development (“HUD”) under HUD’s Section 8 Housing Assistance
Payments Program (“Section 8”);

 

WHEREAS, Seller and Buyer desire to amend the Contract in certain respects, all
as more particularly described hereinbelow.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Contract, and other good and valuable consideration, the receipt and
sufficiency of what are hereby acknowledged by each of the parties, Seller and
Buyer hereby agree as follows:

 

1.The parties acknowledge Buyer’s concern as to the potential reduction of
Section 8 funding to be made available to the Housing Authority Birmingham
District (“HABD”) by HUD, under the next occurring Federal Budget for the fiscal
year 2018 (the “FY 2018 Budget”). In order to accommodate the concerns expressed
by Buyer that budget cuts in the Section 8 voucher program may affect the
availability of Section 8 vouchers for use by tenants of all or a portion of the
single family homes comprising the Premises, at Closing, a portion of the
Purchase Price in the amount of $250,000.00 (the “Section 8 Holdback Escrow”)
shall be withheld by the Escrow Holder pursuant to an escrow agreement to be
executed by Seller, Buyer and the Escrow Holder, which agreement shall provide,
in part, the following provisions:

 



 

 

 

a.The Section 8 Holdback Escrow shall be withheld by the Escrow Holder for a
period up to two (2) years commencing on the Closing Date (as defined in the
Contract) (the “Section 8 Holdback Period”), unless early terminated in
accordance with the terms below.

 

b.To the extent, if any, that the reduction of funds available to the HABD from
HUD results in the loss or reduction of Section 8 voucher funding currently
available to one or more tenants of the Premises, which loss or reduction of
funding results in the vacancy of one or more of the single family homes
comprising the Premises each for a period in excess of 30-days, Buyer shall have
the right, upon deliver to Seller and the Escrow Holder of reasonable evidence
that such vacancy is the result of the loss or reduction of Section 8 voucher
funding to such tenant (which evidence includes, without limitation, a letter or
other notice from HUD or the HABD that Section 8 voucher funding available to
such tenant was reduced, or a notice of eviction delivered by Buyer to any such
tenant receiving Section 8 voucher funding) to withdraw monthly from the Section
8 Holdback Escrow an amount equal to (i) the rent required to be paid by each
such tenant immediately prior to such vacancy plus (ii) the cost of releasing of
the single family home being leased by such tenant(s) minus (iii) any rent
deposit received by Buyer with respect to the single family homes that such
tenant(s) were leasing; provided, however, such draw down shall in no event
exceed a six-month period per single family home. If the parties do not agree
upon the causation of such vacancy(ies), then such determination shall be made
based upon written evidence in letter form, from the BHD, evidencing that the
vacancy(ies) for the Premises is/are a direct result of the reduction of BHD
funding from HUD relating to the FY 2018 Budget reduction. Buyer shall use
reasonable efforts to obtain evidence from the HABD that the loss was solely
related to the result of Section 8 voucher funding decrease from a change in HUD
funding to the HABD, and not related to eviction on account of tenant job loss,
health issues, death, misbehavior or other non-funding loss; provided, however,
that Buyer’s failure to obtain such evidence from the HABD shall not be a
condition to Buyer’s right to withdraw the Section 8 Holdback Escrow in
accordance with the terms hereof.

 

c.Notwithstanding the foregoing to the contrary, if the FY 2018 Budget reveals
no reduction to the amount of Section 8 voucher funding from the amount
available pursuant to the Federal Budget for the fiscal year 2017, Seller and
Buyer shall use reasonable efforts to agree upon the termination of the Section
8 Holdback Escrow, which termination shall only be evidenced by a written
agreement entered into by and between Seller, Buyer and the Escrow Holder.

 

d.If not sooner terminated, the Section 8 Holdback Escrow shall terminate at the
end of the Section 8 Holdback Period. Any amount of the Section 8 Holdback
Escrow remaining upon the expiration of the Section Holdback Period shall be
forthwith delivered by the Escrow Agent to the Seller.

 

2.Section 7(c) of the Original Contract is hereby deleted in its entirety and
restated to read as follows:

 

“(c) Covenants of Seller. Except as provided in subparagraph (3) below, Seller
covenants and agrees that during the period from the date of this Agreement
through and including the Closing Date:

 



 

 

 

(1)       Seller will timely pay and perform its obligations under the Leases
and any contracts to be assumed by Buyer pursuant hereto.

 

(2)       All tenant repair requests, including move-in punch-list items have
been fixed properly or will be fixed properly and paid for before the close of
escrow.

 

(3)       Delivery of 8-06 Financials. From the date of this Agreement and until
December 31, 2017, Seller agrees to prepare for delivery to Buyer, unaudited
income statements, along with accompanying notes, with respect to the Property
for the twelve months ended December 31, 2016 and the period ending March 31,
2017 (collectively, the “Income Statement”). The Income Statement shall be (a)
in accordance with the books and records of Seller, (b) present fairly in all
material respects the results of operations of the Property for the periods
therein specified, (c) prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, and Rule 8-06 of Regulation S-X (17
C.F.R. Part 210), and (d) otherwise acceptable to Buyer in its reasonable
discretion. Upon request from Buyer, Seller shall also provide to Buyer, any
schedules or supporting documentation that Buyer may reasonably request that
relate to the transactions included or to be included in the Income Statement.
Upon request from Buyer, Seller agrees to cooperate with Buyer, and provide all
assistance and access to the books and records of Seller, as required for the
audit of the Income Statement. The audit of the Income Statement shall be at
Buyer’s expense and shall be conducted by an independent accounting firm
registered with the Public Company Accounting Oversight Board retained by Buyer.
Upon request from Buyer, Seller shall provide the items listed in Exhibit H
attached hereto and incorporated herein, to the extent in Seller’s possession or
control. The covenants and obligations of Seller under this Section 7(c)(3)
shall survive the Closing.”

 

3.Seller and Buyer hereby acknowledge that the Due Diligence Period expires on
the Effective Date of this Amendment. Pursuant to Section 8(b) of the Contract,
Buyer hereby notifies Seller of Buyer’s desire to acquire the Property and Buyer
hereby waives its rights under Section 8(b) to terminate the Contract.

 

4.The Contract is hereby amended to provide that the Closing Date shall be a
date between April 10, 2017 and April 21, 2017 selected by Buyer upon not less
than 3 days’ prior notice to Seller, which notice may be oral or by email
transmission. Notwithstanding the foregoing, in no event shall the Closing Date
occur after April 21, 2017 without the written agreement of Seller and Buyer.

 

5.All capitalized terms found in the Contract shall have the same meaning when
used in this Amendment. This Amendment may be executed by facsimile or
electronic signatures, which for all purposes shall be deemed to constitute
originals. In addition, this Amendment may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

6.Except as amended hereby, all terms and provisions of the Contract are and
remain in full force and effect as therein written and are reinstated, ratified,
and/or confirmed if and to the extent required to affirm the continuing validity
of the Contract.

 

7.In the event of a conflict between the terms of this Amendment and those of
the Contract, the terms of this Amendment shall govern and control.

 



 

 

 

EXECUTED by the parties on the respective dates described below, but to be
effective as of the date set forth above.

 



            SELLER             EASY RENTALS, LLC,   an Alabama limited liability
company             By:   /s/ Bill Smith         Bill Smith, Member            
            BUYER             REVEN HOUSING REIT, INC.   a Maryland corporation
            By:   /s/ Thad Meyer         Thad Meyer,         Chief Financial
Officer  

 



 

